Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minh-Quan Pham on March 31, 2022.
	On line 2 of claim 17, the phrase “an aqueous solutions” was changed to –an aqueous solution--. On line 5 of claim 17, the phrase “within a pH turning range.” was changed to –within a pH turning range; and--. Step b) of claim 17 was amended to read as follows: 
--b)	applying an agent to each indicator field, wherein the agent is applied at a concentration which equalizes the differing buffer capacities of the indicator fields.—
	Claim 22 was rewritten as follows:
--Claim 22.	The method of claim 17, further comprising the step of fastening the indicator fields to a carrier after applying the agent to each indicator field.—
	Claim 26 was rewritten as follows:
--Claim 26.	An indicator field comprising
	a)	a plurality of indicator dyes, each fixed in a non-bleeding manner on a substrate, wherein the plurality of indicator dyes change color within a pH-turning range and the plurality of indicator dyes have differing buffer capacities from each other; and
	b) an agent applied to each of the indicator dyes, wherein the agent is applied at a concentration which equalizes the differing buffer capacities of the indicator dyes. –
	On line 3 of the abstract filed on February 9, 2022, the word “comprising” was changed to –including--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/739,665 is being allowed in view of the persuasive arguments presented in the response filed on February 9, 2022. In addition, application serial no. 16/739,665 is being allowed since while the closest prior art to Neisius et al (US 4,029,597), DE 530530 and Wenker (US 2,915,373) teach of indicator fields comprising indicator dyes fixed on a substrate which change color within a pH turning range and in which either an acid or a base has been applied to the indicator fields for increasing an affinity of the dyes to the substrate, none of the prior art of record teaches or fairly suggests a plurality of indicator fields comprising indicator dyes fixed on a substrate which change color within a pH turning range and which have differing buffer capacities from one another, and application of an agent to each of the indicator fields in a concentration which equalizes the differing buffer capacities of the indicator fields. None of the prior art of record teaches or fairly suggests a method to equalize the differing buffer capacities of a plurality of indicator fields comprising indicator dyes on a substrate produced from different production batches by applying an agent to the indicator dyes in a concentration which serves to equalize the differing buffer capacities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 31, 2022